629 Case 8:19-cv-OO423-WF.]-SPF Document 17 Filed 04/12/19 Page 1 of 2 Page|D 488

IN THE UNITED STATES DISTRIC COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

OXEBRIDGE QUALITY RESOURCES
INTERNATIONAL, LLC, and
CHRISTOPHER PARIS, individually.

Plaintiffs,
Case Number: M.D.Fla._8_19-cv-00423-WF]-SPF
Case Number: 8:19-cV-423-T-OZSPF
]udge William F. lung
Magistrate ]udge Sean P. Flynn
Vs.
WILLIAM LEVINSON,
LEVINSON PRODUCTIVITY

SYSTEM, PC, a Pennsylvania

Corporation, MARC TIMOTHY ,
sMiTH, individualiy, and d/b/a f;;;§
cAYMAN BUSINESS sYsTEi\/is,
GUBERMAN PMC, a Connecticut ' '
Corporation, DARYL GUBERMAN,

an Individual, DONALD LABELLE, an Individual

Defendants.

 

l - PRO SE DEFENSE NOTIFICATION

Page 1 of 2

Case 8:19-cV-OO423-WF.]-SPF Document 17 Filed 04/12/19 Page 2 of 2 Page|D 489

NOTICE OF APPEARANCE

I hereby notify the clerk that I am appearing pro se as the Defendant in this case.
You will please enter my appearance of record Pro Se as Defendant in the above
styled cause. All notices regarding the case should be sent to me at the address
below. If my mailing address changes, I will promptly notify the court clerk in
writing of my new address.

Further, I certify: All parties to this litigation, including parties who are now or have
been interested in this litigation, are revealed by the caption on this notice.

I declare under penalty of perjury that the

forgoing is true and correct.

Dated and respectfully submitted by mail using
the US Postal Service this 3 day of April 2019.

Marc Smith (Defendant pro se)

By: Wco,/L acid \¢\

C / 0 Property Lien Owner

8466 Lesourdsville West Chester Road
West Chester, Ohio 45069-1929

Tel: 513 341-6272

Email: elsmarmarc@icloud.com

l certify that a copy of this MOTION is being furnished by mail on the same date to
the clerk of courts in the Middle District of Florida for entry into the case docket
where it can be obtained by the Attorney for Plaintiff (Glen H. Shrayer, Esq.) through
the Federal ]udiciary's Case Management/Electronic Case Files (CM/ECF) system.

Page 2 of 2

